Title: To James Madison from Pseudonym: "Cassandra", 28 February 1809
From: Pseudonym: “Cassandra”
To: Madison, James



Sir
Philada. Feby. 28th. ’09

Your predecessor has brought the Commonwealth to the very jaws of destruction.  Whether through supineness, timidity, or enthusiasm, is unimportant, as it respects the public.  It may affect his character with posterity.
Treason, Treason, has stalked through the land for two or three years, in all the glare of day.  Its brazen front has audaciously bearded the government, & appeared to court its Vengeance.  Duty, imperious duty called for the interposition of the strong arm of the law to protect the Commonwealth.  Had this duty been performed, treason must have been repressed, the friends of government would have been invigorated, & the reliance of our foreign enemies on domestic Conspirators would have been disappointed.  America would now stand on a proud eminence, glorious to her friends & terrible to her enemies.
From this proud & commanding eminence we have sunk -- never, I am afraid to rise again.  All our glories are, it is too probable, passing away "like the baseless fabric of a vision, without leaving a trace behind."  There appears to me but one chance of salvation.  That chance rests on the Massachusetts election.  If that fail, we are undone.
This last stake demands all our energies.  An immediate association in Massachusetts, of small societies, with corresping committees, of the friends of union, and good government might secure the election of a democratic governor, & a democratic legislature In that case, there would be time for the popular frenzy to subside, & all  might be safe.
Lose not a moment.  The election carries on in a few weeks.  Call your friends together.  Let the Massachusetts Members of Congress press the immediate adoption of this measure in their state.  That & the total destruction of the hopes of the British in Spain may rescue the Commonwealth.  But if our torpor endure a little longer, we may go sleep for ever, or else wake to all the horrors of anarchy or despotism.

Cassandra.

